VAIVAO J.,
with whom BETH AM J. joins,
concurring:
I concur with the court’s decision and its interpretation of A.S.C.A. § 1.0403. However, if an avowed purpose of the law is the preservation of Samoan customs and traditions, then I have serious reservations with a statute that effectively disenfranchises a blood heir of American Samoan ancestry to a matai title simply because he was not born on American soil. If, as the court has said, the legislative purpose behind A.S.C.A. § 1.0403 is to ensure that a matai have some "level of connection" to the territory, then that legislative purpose would, in my view, be equally achieved by merely imposing a lengthy residency requirement, such as is provided by A.S.C.A. § 1.0403b(2). I fail to see how the additional element of temporal off-island status of one’s parents at the time of one’s birth enhances or promotes the fa ‘a Samoa in any significant way. If anything, the seemingly needless disqualification of a blood heir from his family’s matai title would seem to run counter to the fa ‘a Samoa. I respectfully submit that it may be timely for the Fono to reevaluate A.S.C.A. § 1.0403.